Title: From George Washington to William Pearce, 17 July 1797
From: Washington, George
To: Pearce, William



Sir,
Mount Vernon 17th July 1797

My Overseers at Union and Dogue run Farms endeavouring to play the same game they did last year—that is—to raise their wages; but as I am fully resolved not to do it (especially as the price of produce is reduced a hundred prCt) I am induced to ask you—as Clark who engaged with Mr Craik is dead, & expectation from that quarter is at an end—if you could recommend a person whom you know would suit me, for Union farm?
It is not impossible but that I may reduce the hands at Union farm & place it and Dogue run Farm under the same Overlooker: but even in this case, I will not give more than Sixty pounds wages with the usual allowances of Provisions.
I shall insist upon a Dairies being attended to by the Overseers wife, and that Fowls shall be raised for my Table, and that nothing

shall be sold from the Farms for their benefit; as the wages, with the allowances of Provisions, is all the man & his wife have to expect.
I would thank you for acknowledging the receipt of this letter by the Post, as soon as it gets to hand, that I may be certain of its safe arrival: and as soon after as possible, let me know (without absolutely engaging any one) what dependence I could place on your getting a good man, with, or without a wife, but not too large a family. It is necessary I should hear from you soon on this subject, as some are offering, & the season for engaging good overseers is at hand.
I hope to hear your health is restored to you, and that your crops have been, and are likely to be, good. My Crop of Wheat is as good as I had any reason to expect; but the Hessian fly began just before the harvest to cut it down. Next year I expect their attack will be formidable & severe. Could there be any dependance on purchasing three or 4 hundred bushels of Rye in your Neighbourhood, and at what price? I wish you & family well and am your friend & Hble Servant

Go: Washington


P.S. The drought is, and has been extremely severe upon us: Corn not half leg high what will be the consequence I know not.

